                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                  )
 CONVERGEN ENERGY LLC, L’ANSE                     )
 WARDEN ELECTRIC COMPANY, LLC,                    )     Case No. 1:20-cv-03746(LJL)
 EUROENERGY BIOGAS LATVIA                         )
 LIMITED, and LIBRA CAPITAL US,                   )     Rule 7.1 Corporate Disclosure
 INC.                                             )     Statement
                                                  )
                           Plaintiffs,            )
                                                  )
 v.                                               )
                                                  )
 STEVEN J. BROOKS, NIANTICVISTA                   )
 ENERGY LLC, GREGORY MERLE,                       )
 RIVERVIEW ENERGY CORPORATION,                    )
 DANIEL ESCANDON GARCIA,                          )
 RAMON URIARTE INCHAUSTI,                         )
 CHIPPER INVESTMENT SCR, SA,                      )
 URINCHA SL, THEODORE JOHN                        )
 HANSEN, BRIAN R. MIKKELSON, and                  )
 CONVERGEN ENERGY WI, LLC.,                       )
                                                  )
                           Defendants.            )
                                                  )


      Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Urincha SL hereby makes the

following disclosure:

      1.   Urincha SL does not have a parent corporation and no publicly held corporation owns 10%

           or more of the stock or ownership interest of Urincha SL.
Dated: September 3, 2020
New York, New York


                           Respectfully submitted,


                           By: /s/ Vincent Filardo Jr.
                             Vincent Filardo, Jr.

                             KING AND WOOD MALLESONS LLP
                             500 Fifth Avenue, 50th Floor
                             New York, NY 10110
                             Tel.: (347) 926-7570
                             vincent.filardo@us.kwm.com
                             evan.zatorre@us.kwm.com

                             Attorney for Defendants Daniel Escandon
                             Garcia, Ramon Uriarte Inchausti, Chipper
                             Investment SCR, S.A., and Urincha, SL
